Citation Nr: 0105216	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  97-29-489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a low sperm count.

2. Entitlement to service connection for calcified granulomas 
of the lungs.

3. Entitlement to service connection for a stomach disorder.

4. Entitlement to service connection for generalized 
weakness.

5. Entitlement to service connection for throat burning.

6. Entitlement to service connection for a lack of 
concentration.

7. Entitlement to service connection for a skin disorder 
claimed as secondary to herbicide exposure.

8. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

9. Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bursitis of the right elbow.

10.   Entitlement to a total 
disability rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claims on appeal.  The 
veteran appealed those decisions to the BVA and the case was 
referred to the Board for appellate review.

The issues of entitlement to service connection for a skin 
disorder and PTSD, and of entitlement to TDIU, are addressed 
in the remand portion of this decision. 




FINDINGS OF FACT

1.  The veteran has not been diagnosed with a current 
disorder manifested by a low sperm count.

2.  Calcified granuloma of the lung was clearly and 
unmistakably present prior to service, and there was no 
increase in disability during service.

3.  The veteran does not have a current diagnosis of a 
stomach disorder.

4.  The veteran has not been diagnosed with a current 
disorder manifested by generalized weakness.

5.  The veteran has not been diagnosed with a current 
disorder manifested by throat burning.

6.  The veteran has not been diagnosed with a current 
disorder manifested by a lack of concentration.

7.  A July 1991 Board decision denied a claim of entitlement 
to service connection for bursitis of the right elbow.

8.  The evidence received since July 1991 consists of 
evidence of post-service treatment of epicondylitis of the 
right elbow.


CONCLUSIONS OF LAW

1.  A disorder manifested by a low sperm count was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

2.  A disorder manifested by calcified granulomas of both 
lung fields was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000).

3.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).

4.  A disorder manifested by generalized weakness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

5.  A disorder manifested by throat burning was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

6.  A disorder manifested by a lack of concentration was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

7.  The July 1991 Board decision that denied service 
connection for a right elbow disorder, including tennis 
elbow, is final.  38 U.S.C.A. § 7104(a) (West 1991).

8.  The evidence received since July 1991 is not new and 
material, and the veteran's claim for service connection for 
bursitis of the right elbow is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.156(a) (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service connection claims 
have been properly developed as various VA medical and X-ray 
examinations were afforded the veteran in recent years.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claims, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  In addition, the Board finds that under the 
new statute, VA examinations, with opinions on the contended 
causal relationships, are not required in the present case, 
for reasons that are set forth below.  Accordingly, no 
further assistance to the veteran in acquiring medical 
evidence is required by the new statute. 

While the RO denied the service connection claims as not well 
grounded, the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of the question of 
entitlement to service connection on the merits.  This is so 
because the RO specifically notified the veteran of the 
requirements needed for entitlement to service connection in 
the statement of the case issued during this appeal and 
proceeded to consider all of the relevant medical evidence.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

A.  Low Sperm Count

Service medical records reported that the veteran complained 
of a low sperm count in September 1970 and in March 1976.  In 
September 1970, the impression was low grade prostatitis.  In 
March 1982 he complained of sexual dysfunction and in May 
1988 and March 1989, he complained of erectile dysfunction.  
The veteran was not, however, diagnosed with a low sperm 
count in service.

VA treatment records from May 1989 noted that the veteran 
complained of erectile dysfunction.  The assessment was 
psychogenic impotence.  VA examinations were conducted in May 
1989 and November 1991.  The reports from these examinations 
do not include any complaint of a low sperm count, and no 
such disorder was diagnosed.  VA treatment records from July 
1998 noted that the veteran complained of partial or soft 
erections, and he was noted to have an enlarged liver and 
prostate in July 1997.  However, there was no diagnosis or 
laboratory finding of a low sperm count on either occasion.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  As there is no competent evidence of a low 
sperm count in service, no current diagnosis of a disorder 
manifested by a low sperm count, and no medical opinion 
linking such a disorder with service, the veteran's claim of 
entitlement to service connection for a disorder manifested 
by a low sperm count is denied.  

The Board recognizes that the Veterans' Claims Assistance Act 
of 2000 states that an examination or opinion is necessary 
when 
"the evidence of record . . .[that is] 
all information and lay or medical 
evidence (including statements of the 
claimant) A) contains competent evidence 
that the claimant has a current 
disability, or persistent or recurrent 
symptoms of disability; and B) indicates 
that the disability . . . may be 
associated with the claimants active . . 
. service; but C) does not contain 
sufficient medical evidence for the 
Secretary to make a decision on the 
claim."  See Pub. L. No. 106-475, 
Section 3(a), 114 STAT. 2096, (2000) (to 
be codified at 38 U.S.C. § 5103A(d)(2)).

In the present case, the record does not contain competent 
evidence of a current disability manifested by a low sperm 
count, or persistent or recurrent symptoms of such a 
disability.  An examination or opinion is therefore not 
necessary in this case.

B.  Lungs

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This 
presumption attaches unless the veteran undergoes an 
examination which detects the disability for which service 
connection is now being sought.  The presumption of 
soundness, however, is rebuttable.  Despite any findings (or 
lack thereof) made during the induction examination, the 
presumption does not apply "where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment."  38 U.S.C.A. § 1111.  

Service medical records from June 1967 noted that the veteran 
complained of a one year history of pain in the sternum.  X-
rays revealed an old healed granuloma in the right upper 
lobe, but the findings were otherwise negative.  Under 
38 C.F.R. § 3.303(c), there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles, existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions as fibrosis of the lungs, 
with no evidence of the pertinent antecedent active disease 
or injury during service, the conclusion must be that the 
condition preexisted service.  See id.  

It must next be determined whether the veteran's preexisting 
granuloma of the lung was aggravated during service.  A 
preexisting disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  (Emphasis 
added.)  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Service medical records from September 1967 noted that the 
veteran was diagnosed with probable hemoptysis secondary to 
cigarette smoking, and "chemical bronchitis."  X-rays of 
the lungs were unchanged from those taken in June 1967.  By 
October 1967 he continued to complain of chest pain, but he 
was no longer coughing, there was no hemoptysis and his lungs 
were clear.  The assessment was neuromuscular chest wall 
pain.  Subsequent records noted continuing periodic 
complaints of chest pain or either right or left sided pain.  
A May 1974 entry indicated that the right sided granuloma was 
secondary to a tuberculosis infection, but that the veteran 
had no signs or symptoms of the disease at the time of the 
examination.  In October 1977 the assessment was chest wall 
pain - minor.  In March 1984 he complained of shortness of 
breath and the assessment was muscle spasm to left anterior 
chest.  X-ray reports dated in March 1986 and May 1987 noted 
that the veteran had a calcification in the upper aspect of 
the right lung compatible with a previous granulomatous 
disease, with no acute pathology noted at the time of the X-
rays.  The diagnosis was tuberculosis, post 1975.  The 
veteran's service separation examination report noted no 
abnormality of the lungs.  

The May 1989 VA examination report did not contain a 
diagnosis of any respiratory or pulmonary disorder.  A VA X-
ray report dated in June 1990 noted an impression of 
granuloma, right upper lobe, no acute lung disease.  The 
veteran had chest X-rays taken at private medical facilities 
in October 1992 and February 1993.  The reports from these X-
rays similarly noted that the veteran had findings consistent 
with old healed granulomatous disease, with no active disease 
at the time the X-rays were taken.  Finally, a VA chest X-ray 
taken in December 1997 noted a calcified granuloma in the 
right upper lobe.  The impression was "no acute disease in 
the chest."

The evidence does not show that a granuloma of the lung 
increased in disability during service.  Granulomatous 
disease was noted to be no longer active when it was first 
detected in service in June 1967, and while subsequent 
service medical records reported that the veteran 
occasionally complained of occasional chest pain and 
shortness of breath, the records continued to report "no 
active disease," the veteran's service separation 
examination was normal, and post-service medical records 
contained diagnoses of an old healed granuloma in the lungs.  
Nor is there any competent evidence, such as a medical 
opinion, that granulomatous disease was aggravated by 
service.  In view of the lack of evidence of an increase in 
disability during service, the preponderance of the evidence 
is against the veteran's claim and the claim is denied.  In 
addition, as there is no competent evidence of a current 
disability, indeed the only recent competent evidence 
indicated that there was no current disease, an examination 
or opinion is not necessary in this case.

C.  Stomach

The veteran contends that he suffered from stomach problems 
and ulcers in service.  

Service medical records noted that the veteran complained of 
nausea and vomiting in June 1968.  No diagnosis was rendered.  
In February 1970 he complained of a one week history of upper 
gastrointestinal pain with diarrhea.  He was diagnosed with 
gastric enteritis or bacterial enteritis.  By the end of 
following month, he was noted to be "all better, no more 
diarrhea."  In April 1976 he complained of a sharp, stabbing 
pain in the right lower quadrant.  The assessment was 
abdominal pain of unknown etiology.  In December 1977 he 
complained of epigastric pain with diarrhea.  The assessment 
was gastroenteritis.  In December 1982 he complained of 
stomach ulcers, mild stomach pain, and tarry stool, and gave 
a history of having had stomach ulcers in 1971.  The 
assessment was gastritis.  The veteran's service separation 
examination report noted not complaints of any abdominal 
disorder, and the veteran's abdomen was reported to be 
normal. 

The May 1989 VA examination report noted no abnormality of 
the digestive system.  VA treatment records dated in 
September 1996 noted an assessment of history of peptic ulcer 
disease.

While the veteran was diagnosed with a gastritis or 
gastroenteritis in service, in view of the lack of a current 
diagnosis and the lack of medical opinion linking any current 
disability with service, the preponderance of the evidence is 
against the veteran's claim and the claim is denied.  In 
addition, as there is no competent evidence of a current 
disability, an examination or opinion is therefore not 
necessary in this case.

D.  Generalized Weakness

Service medical records noted no complaints of, or treatment 
for, generalized weakness.  The veteran received periodic 
check-ups in connection with his treatment for tuberculosis.  
Entries in October and March 1977, and January 1978, noted 
that the veteran complained of fatigue.  In January 1989, the 
veteran took a treadmill stress test and the results were 
reported to be normal to near maximum graded exercise.  The 
veteran's separation examination report noted no complaints 
of weakness or diagnosis of any disorder manifested by 
generalized weakness. 

The veteran had no complaints of weakness during a May 1989 
VA examination, and no disorder manifested by generalized 
weakness was rendered. 

In view of the lack of any competent evidence of a disorder 
manifested by generalized weakness in service, the absence of 
a current diagnosis of a disorder manifested by generalized 
weakness, and the lack of competent medical evidence of a 
nexus between any such current disorder and service, the 
preponderance of the evidence is against the veteran's claim.  
In addition, as there is no competent evidence of a current 
disability, an examination or opinion is therefore not 
necessary in this case.

E.  Throat Burning

Service medical records noted that in November 1968, the 
veteran complained of a head cold and a sore throat, and was 
diagnosed with an upper respiratory tract infection.  He 
complained of a sore throat in March 1969, January 1970, 
November 1972, December 1973, December 1975, and February 
1976.  He was generally diagnosed with either tonsillitis or 
an upper respiratory tract infection.  In August and 
September 1977 he complained of an obstruction or lump in his 
throat that made it difficult to swallow.  In December 1982 
he complained that coughing caused pain in the esophagus from 
the throat to the abdomen.  The assessment was gastritis.  
The veteran's separation examination report noted no 
abnormality of the mouth or throat.  

A May 1989 VA general examination report noted that there was 
no obstruction of the airways, the sinuses were nontender, 
and the pharynx was normal.  The examiner did not diagnose 
any disorder of the throat.  VA treatment records reported 
treatment for a musculoskeletal disorder of the cervical 
spine, but these records noted no complaints of, or treatment 
for, a disorder manifested by a burning throat.  

In view of the lack of a diagnosis of a current disorder 
manifested by a burning throat, and the lack of competent 
medical evidence of a nexus between any such current disorder 
and service, the preponderance of the evidence is against the 
veteran's claim.  In addition, as there is no competent 
evidence of a current disability, an examination or opinion 
is therefore not necessary in this case.

F.  Lack of Concentration

Service medical records noted no complaints of, or treatment 
for, a disorder manifested by lack of concentration.  There 
was no psychiatric or neurological abnormality noted upon 
separation.  The only references to the veteran's ability to 
concentrate are contained in his psychiatric treatment 
records and in VA psychiatric examinations.  These are 
addressed below in connection with his PTSD claim.  The post-
service records contained no diagnosis of a disorder 
manifested by lack of concentration, and no competent medical 
evidence of a nexus between any such current disorder and 
service.  Th preponderance of the evidence is therefore 
against the veteran's claim.  In addition, as there is no 
competent evidence of a current disability, an examination or 
opinion is therefore not necessary in this case.

II.  New and Material Evidence to Reopen a Claim of 
Entitlement 
to Service Connection for Bursitis of the Right Elbow

In July 1991, the Board denied an appeal of the RO's January 
1990 decision that denied service connection for residuals of 
septic bursitis of the right elbow.  The Board determined 
that septic bursitis in service was acute and transitory, 
that no residuals were noted during a post-service VA 
examination, and that right tennis elbow, or epicondylitis, 
was first shown after separation and was not related to 
residuals of septic bursitis.  That decision by the Board is 
final.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.1100 (1999); Person v. Brown 5 Vet. App. 449, 450 
(1993). 

A final decision under the provisions of 38 U.S.C.A. 
§ 7104(a) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  At the time of the July 1991 Board decision, the 
evidence of record consisted of the veteran's service medical 
records showing treatment for bursitis of the right elbow ten 
years prior to separation, VA treatment records showing 
treatment for right tennis elbow, or epicondylitis, and the 
reports from VA examinations conducted in May and December 
1989 that indicated that the bursitis in service had healed 
without sequelae and was not related to the post-service 
tennis elbow.  

Evidence submitted since July 1991 consists of the following: 
a private medical evaluation report, dated in April 1991 but 
received subsequent to the Board's decision; copies of 
service medical records showing treatment for bursitis of the 
right elbow in 1974; VA treatment records from June 1990 
relating to surgery on the right elbow; and VA treatment 
records from June 1996 to June 1998.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The Board 
previously denied service connection for a right elbow 
disorder, including tennis elbow, on the grounds that there 
was no competent evidence of a nexus between right elbow 
bursitis in service, and tennis elbow or epicondylitis first 
noted after service.  The evidence received since July 1991 
still does not establish a nexus between his post-service 
disorder and service.

The service medical records and June 1990 VA treatment 
records are duplicates of evidence that was already in the 
claims file and was previously considered in the July 1991 
Board decision.  The April 1991 private medical report 
contained an evaluation of status post right lateral 
epicondylectomy, and the VA treatment records from June 1996 
to 1998 reported current treatment for a right elbow 
condition.  While neither the private nor the VA records were 
considered in the prior Board decision, they are cumulative 
of evidence previously of record which established that the 
veteran had epicondylitis or tennis elbow after service.  
These records still do not contain competent evidence of a 
nexus between epicondylitis or tennis elbow and either right 
elbow bursitis or the veteran's service.  

In sum, none of the evidence received since July 1991 is, by 
itself or in connection with evidence already of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for bursitis of the right elbow.


ORDER

Entitlement to service connection for a low sperm count is 
denied.

Entitlement to service connection for calcified granulomas of 
both lung fields is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for generalized weakness is 
denied.

Entitlement to service connection for throat burning is 
denied.

Entitlement to service connection for a lack of concentration 
is denied.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bursitis of the right elbow, the claim is denied.


REMAND

The veteran essentially maintains that he currently suffers 
from the residual effects of exposure to herbicides.  The 
Board notes that, in view of the service medical records that 
noted diagnoses of a rash, acne excoriata, folliculitis, acne 
vulgaris, seborrheic keratitis, and psoriasis of the scalp 
and body, the December 1989 VA orthopedic examination report 
that revealed "a scaly dermatological condition" on the 
foot, arms, and legs, and the April 1997 VA examination 
report that noted diagnoses of folliculitis of the scalp and 
forearms and verrucae involving the palms, an additional 
examination is required to determine whether it is at least 
as likely as not that any current skin condition is related 
to the skin disorders diagnosed in service.

Service medical records noted no complaints of, or treatment 
for, a psychiatric disorder, nor do they provide any evidence 
that the veteran was injured while engaged in combat.  The 
veteran's DD 214 and other service personnel records indicate 
that his military occupational specialty (MOS) while 
stationed in Vietnam was as a senior light vehicle driver.  
While his personnel records do indicate that he participated 
in campaigns such as the RVN counteroffensive and the Tet 
Counteroffensive, the awards and decorations listed on his 
DD-214 to not indicate that he was involved in combat.  In 
addition, the veteran has not provided any corroboration from 
fellow service-members to support a contention that he was 
engaged in combat.  As such, the veteran's stressors must be 
verified.

The veteran was diagnosed with PTSD in various VA outpatient 
medical records, including notations from November 1998 and 
April 1997.  In addition, a physician from the VA mental 
health clinic stated in July 1998 that the veteran was 
unemployable due to PTSD.  The veteran has indicated that he 
experienced many stressors while in service.  While he has 
not responded to the RO's July 1998 request to submit 
additional details concerning the stressful events in service 
so that they might be verified, during his September 1999 VA 
examination, he did report that his stressors involved moving 
a burning fuel tanker, participating in graves registration 
and transporting dead bodies, being fearful of hitting 
landmines or coming under enemy fire while driving a truck, 
and witnessing helicopters crash and burn with the loss of 
all on board.  VA psychiatric treatment records from April 
1997 noted that the veteran indicated that he knew the 
individuals who were killed in a helicopter.

It appears that the RO has not attempted to obtain 
verification of the veteran's stressors from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), because the veteran's stressors were 
insufficiently detailed or because unverifiable events were 
described.  While the Board agrees that many of the stressors 
identified by the veteran are likely unverifiable, the Board 
finds that, in view of the fact that the veteran's service 
records do not indicate that he served in combat, the duty to 
assist mandates that VA attempt to obtain confirmation of the 
veteran's stressors, if at all possible.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993).

The veteran should be advised that this information is 
vitally necessary to obtain supportive evidence of his 
claimed in-service stressful events, that he must be as 
specific as possible, and that failure to provide the 
requested information may well result in the denial of the 
claim.  The veteran also should be informed that the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that asking the veteran to provide underlying facts, 
such as the names dates, and places of the claimed events, 
does not constitute either an impossible or onerous task.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To the 
extent that the veteran is unable to provide sufficient 
underlying facts to permit verification by USASCRUR, the duty 
to assist mandates that the veteran be informed that he could 
provide verification of such incidents by submitting letters 
from service colleagues who witnessed such events.

The issue of entitlement to TDIU is inextricably intertwined 
with the service connection issues, and a decision on the 
issue of entitlement to TDIU is therefore deferred.  
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
dermatological examination to determine 
the extent and etiology of any skin 
disorder.  The examiner is requested to 
examine the medical history, including 
the service medical records and the 
December 1989 orthopedic examination 
report that noted a scaly dermatological 
condition, and to offer an opinion on 
whether it is at least as likely as not 
that any current skin disorder is related 
to service.  The claims folder should be 
made available to the examiner for review 
before the examination.  

2.  The RO should again contact the 
veteran and request that he provide 
additional details for all claimed 
stressors, including dates, names of 
parties involved, locations, unit 
designations, etc.  The veteran should 
be advised that this information is 
vitally necessary to verify his claimed 
in-service stressful events, that he 
must be as specific as possible, and 
that failure to provide the requested 
information may well result in the 
denial of the claim.  The veteran also 
should be informed that the Court has 
held that asking the veteran to provide 
underlying facts, such as the names, 
dates, and places of the claimed events, 
does not constitute either an impossible 
or onerous task.  See Wood, 1 Vet. App. 
at 193.  The veteran may also seek to 
obtain statements from fellow service-
members who witnessed the claimed 
stressors. 

2.  After receiving the additional 
details from the veteran (or after a 
reasonable time has passed with no 
response), the RO should contact USASCRUR 
to attempt to verify all stressors 
claimed by the veteran.  If, during the 
course of this development, additional 
evidence or research is suggested by the 
USASCRUR, the RO should undertake the 
suggested action.  Any information 
obtained should be associated with the 
claims file.  

3.  If, and only if, a stressor event is 
verified, then the veteran should be 
accorded a comprehensive psychiatric 
examination to determine whether he 
satisfies the diagnostic criteria 
contained in the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. rev. 
1994) (DSM-IV) for a diagnosis of PTSD, 
and, if so, whether that diagnosis may 
be related to a verified service 
stressor.  The RO must specify for the 
examiner the stressor(s) claimed by the 
veteran which have been verified, and 
the examiner must be instructed that 
only those verified events may be 
considered for the purpose of 
determining whether exposure to a 
stressor in service resulted in current 
psychiatric symptoms.  The examination 
report should reflect review of 
pertinent material in the claims folder.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to 
obtain a true picture of the nature of 
the veteran's psychiatric status.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should state an opinion as 
to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that current PTSD is related to one or 
more verified in-service stressors.

4.  Following completion of the above 
action, the claims of entitlement to 
service connection for a skin disorder and 
PTSD, and of entitlement to TDIU, should 
be readjudicated.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
development and provide the veteran due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.





		
	BRUCE KANNEE 
Member, Board of Veterans' Appeals



 

